-Order unanimously modified, on the law and in the exercise of discretion, without costs, so as to stay the action until the termination of the separation suit between the parties. Where a determination in one action will dispose of the controversy in another, the latter should be stayed (3 CarmodyWait, New York Practice, p. 36). A judgment in the wife’s favor in the separation suit would dispose of all the issues raised in this action (Garvin v. Garvin, 306 N. Y. 118; Presbrey v. Presbrey, 6- A D 2d 477, affd. 8 N Y 2d 797). Concur — Botein, P. J., Breitel, Rabin, Yalente and Stevens, JJ.